Title: To George Washington from Pierce Butler, 6 February 1793
From: Butler, Pierce
To: Washington, George

 

sir
High Street [Charleston, S.C.] Febuy 6th 1793

I yesterday received letters from the under named Gentlemen requesting me to mention them to You as Candidates for the Office, in the Customs at Charleston, lately occupied by Mr Weyman. I have the honor to be, with great Respect sir, Yr Most Obedt Servant

P. Butler
Edward Weyman Junr Son of the Deceased Mr WeymanJohn Mayrant formerly an Officer with Mr Paul JonesJoseph Bee Brother to Judge Bee

